Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159904 & (29)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  KRISTOPHER WILLIAM ROBERT WILSON,                                                                          Brian K. Zahra
           Plaintiff-Appellee/                                                                         Richard H. Bernstein
           Cross-Appellant,                                                                            Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159904
                                                                    COA: 342449
                                                                    Wayne CC: 16-008051-NO
  BRK, INC., and R & C LAND, INC., d/b/a
  DIAMONDBACK SALOON,
              Defendants-Appellants/
              Cross-Appellees.
  _____________________________________/

         On order of the Court, the application for leave to appeal the May 30, 2019 judgment
  of the Court of Appeals and the application for leave to appeal as cross-appellants are
  considered, and they are DENIED, because we are not persuaded that the questions
  presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
         b0323
                                                                               Clerk